IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 98-10685
                       _____________________


     JANICE LYNN KENNEDY,

                                          Plaintiff-Appellant,

                               versus

     TEXAS UTILITIES, a Texas company;
     CITY OF GRAND PRAIRIE, TEXAS, and
     UNITED STATES OF AMERICA,

                                          Defendants-Appellees.

     _______________________________________________________

         Appeal from the United States District Court for
                  the Northern District of Texas
     _______________________________________________________
                           June 21, 1999

Before REAVLEY, JOLLY and EMILIO M. GARZA, Circuit Judges.

REAVLEY, Circuit Judge:

     In this personal injury suit, the district court granted

summary judgment in favor of the United States, finding it immune

from suit under the immunity provision of the Flood Control Act of

1928,1 and remanded the remaining state law claims to state court.

We reverse.

                             BACKGROUND

     Plaintiff Janice Kennedy was injured at Lynn Creek Park when


     1
         33 U.S.C. § 702c.
she stepped on a live electrical cable on or about August 28, 1993.

The park is within the city limits of defendant City of Grand

Prairie, Texas (City).          The land on which the park is located was

purchased by the United States “for navigation, flood control and

other purposes” under the River and Harbor Act of 1965,2              for the

construction of Joe Pool Lake, also known as Lakeview Lake (the

lake).       The statute specified that Lakeview project would comply

with the recommendations of a March 14, 1963 letter prepared by the

Board of Engineers for Rivers and Harbors of the U.S. Army Corps of

Engineers (Corps).3       The letter describes the Lakeview project as

a “multiple-purpose” reservoir, and describes those purposes as

including flood control, water storage, and recreation.

     Hence, the Corps envisioned recreational development from the

outset of the Lakeview project. A 1976 contract between the United

States and defendant Trinity River Authority (TRA) for recreational

development of the lake recites that the United States “agrees to

design, construct, and operate the Project to provide for optimum

enhancement      of   general    recreation     consistent   with   the   other

authorized Project purposes.”               Under this contract the United

States and the TRA, an agency of the State of Texas, would share


     2
        Pub. L. No. 89-298, § 301, 79 Stat. 1074, 1093-97 (1965);
see also id. § 315, 79 Stat. at 1101 (specifying that Title III of
the Act (§§ 301-315) may be cited as “River and Harbor Act of
1965”).
         3
          See 79 Stat. at 1095 (funding for Trinity River and
tributaries).

                                        2
the costs of recreational development, and the United States agreed

to lease the property comprising the Lakeview project to the TRA.

The contract provides that the TRA “shall be responsible for

operation,   maintenance,   and       replacement,   without   cost   to   the

[United States], of all facilities developed to support Project

recreation opportunities.”       A separate lease agreement between the

United States and the TRA provides that the TRA as lessee “agrees

to administer the land and water areas included in the lease for

recreation    purposes   and     to    bear   the    costs   of   operation,

maintenance, and replacement of all facilities and improvements on

the premises at the commencement of this lease or added during its

term.”

       The United States also entered into a contract with the TRA

for water storage space.       Under this contract, the TRA was granted

an undivided 100 percent interest of the total storage space of the

lake below an elevation of 522 feet.          The TRA agreed to repay the

United States an amount representing that portion of the total

project cost allocated to the water storage right acquired by the

TRA.

       In addition to the statutory mandate to construct the lake for

flood control, the record       shows that the lake was built and its

water level regulated for flood control purposes, in conjunction

with other flood control facilities in the Trinity River basin.

The Corps monitors the water level in the lake daily as part of its

flood control operations.        The lake is designed and operated to

                                       3
store water for conservation and water supply up to an elevation of

522 feet.    The Corps refers to the lake as a conservation storage

pool up to this elevation.     On the date of Kennedy’s injury the

lake elevation was about 521 feet.    The lake is also designed to

store water up to an elevation of 536 feet for flood control

purposes during periods of above average inflows, and frequently

stores water at an elevation above 522 feet.   The Corps designates

the lake as a flood storage pool at elevations between 522 and 536

feet. The United States offered evidence that the Corps originally

purchased land up to an elevation of 541 feet for flood control

purposes. The United States thus showed that the flood control

function of the project determined the boundaries of the property

it purchased for the Lakeview project.     It also showed that the

highest recorded elevation of the lake is 533 feet, and that the

electrical line which injured Kennedy is sometimes submerged by the

lake.     Hence, the evidence indicates that Kennedy was injured on

land purchased by the United States for flood control, water

storage, and recreational purposes, under lease to the TRA for

recreational purposes, and which is sometimes covered with flood

waters.

     The injury occurred on a sandy beach area near the lake.

Kennedy had entered the park as a paid visitor.    In interrogatory

answers she attested that she visited the park “for the purpose of

recreational swimming with friends,” and she later testified in her

deposition that “we went out there just to, you know, try to get a

                                  4
tan and hang out at the lake.”        She stepped on the electrical line

after either going for a swim, or wading and submerging herself in

the water.    Kennedy offered evidence that the line was part of an

electrical    system    at   the   park       that   had   been    installed   after

discussions among the City, defendant Texas Utilities Electric Co.

(Texas Utilities), and the TRA, regarding the need for a power

source at the park for recreational purposes such as concerts. The

evidence is undisputed that the line was not installed by the

United States, and was not used in connection with flood control.

The line was placed in the park after the park property was leased

to the TRA.

     Kennedy brought suit in state court against the City, the TRA,

and Texas Utilities, asserting state law negligence claims.                       She

amended her state court petition to add a claim against the United

States under the Federal Tort Claims Act (FTCA).4                        The United

States removed the case to federal court.5                  In her last amended

complaint,    Kennedy    alleged    several          theories     of   premises   and


     4
         28 U.S.C. § 2671-80.
     5
        The suit was removable because a federal cause of action
was asserted, see 28 U.S.C. § 1441(a), and because the United
States was a defendant, see 28 U.S.C. § 1346(b)(1).       Although
Kennedy originally asserted her federal claim against the Corps,
the United States is the proper and exclusive defendant to this
claim, and Kennedy does not argue otherwise. See 18 U.S.C. § 2679;
Atorie Air, Inc. v. FAA, 942 F.2d 954, 957 (5th Cir. 1991) (“All
suits brought under the FTCA must be brought against the United
States.”). We note that Kennedy also filed a separate federal suit
against the Corps, and that this suit was consolidated with the
removed state court action.

                                          5
negligence liability against the United States.6              The United States

filed a motion to dismiss or in the alternative for summary

judgment, asserting immunity from suit under the Flood Control Act

and other grounds for summary judgment. The district court granted

summary judgment for the United States on grounds of immunity.

Thereafter, the City of Grand Prairie filed a motion to remand the

remaining state law claims to state court.                   The district court

granted this motion.

                                  DISCUSSION

A.    The Flood Control Act

      Kennedy contends that the district court erred in ruling that

the United States is immune from suit under the Flood Control Act.

We   agree   for   the   reason   that       the   summary   judgment   evidence

established as a matter of law that the United States is not

immune.

      “[T]he starting point for interpreting a statute is the


      6
        Kennedy alleged that the United States “as the owner and
landlord of the premises, retained control of the premises to such
an extent that it owes the duty to Plaintiff owed by a private
owner of land to an invitee,” and that the United States “breached
this duty and this breach proximately caused injuries to
Plaintiff;” alternatively, that the United States “engaged in
inspections of the premises . . . and exercised dominion and
control over the property by requiring repairs and alteration,” and
was therefore liable to Kennedy “for her injuries proximately
caused by ‘USA’s’ negligent performance of its undertaking to
inspect the premises;” and alternatively that the United States
“negligently created the dangerous condition that proximately
caused Plaintiff’s injuries by limiting ‘TRA’s’ ability to safely
install or approve the proper installation of electricity along or
near the shoreline.”

                                         6
language of the statute itself.”7                We have explained that “we

follow the plain meaning of a statute unless it would lead to a

result so bizarre that Congress could not have intended it.”8

Absent congressional direction to the contrary, words in statutes

are to be construed according to “their ordinary, contemporary,

common meaning[s].”9

     The immunity provision of the Flood Control Act (hereinafter

Act), 33 U.S.C. § 702c,         states:       “No liability of any kind shall

attach to or rest upon the United States for any damage from or by

floods or flood waters at any place.”               The plain wording of the

statute is confined to damages sustained “from or by floods or

flood waters at any place.”            Kennedy was injured on dry land

adjacent      to   a   lake   constructed     for   flood   control   and   other

purposes.     While the term     “flood waters” may be ambiguous and thus

subject to differing interpretations, the ordinary and common

meaning of an injury or damages sustained “from or by floods or

flood waters” does not, in our view, extend to an injury occurring

on land apart from water and as the result of a use of the land

itself.


     7
         Consumer Prod. Safety Comm’n v. GTE Sylvania, Inc., 447
U.S. 102, 108 (1980)
      8
         Johnson v. Sawyer, 120 F.3d 1307, 1319 (5th Cir. 1997)
(internal quotations omitted).
          9
           Pioneer Inv. Servs. Co.   v. Brunswick Assocs. Ltd.
Partnership, 507 U.S. 380, 388 (1993) (quoting Perrin v. United
States, 444 U.S. 37, 42 (1979)).

                                          7
     The parties properly focus much of their argument on two

cases, the Supreme Court’s decision in United States v. James,10 and

our decision in Boudreau v. United States.11           We cannot agree with

Kennedy that § 702c immunity is limited to federal water projects

devoted exclusively to flood control, in contrast to a multi-

purpose project such as Joe Pool lake.            In James, the Court found

that § 702c immunity applied even though one of the reservoir

projects in issue was “used for fishing, swimming, boating, and

waterskiing,” and the government promoted recreational use.12                In

Boudreau,    we   noted   that    federal   law   authorizes   the   Corps   to

“construct, maintain, and operate public park and recreational

facilities” at flood control projects.13 In both cases the injuries

were sustained by persons who were on the water for recreational

purposes.    We agree with the Ninth Circuit that § 702c immunity is

not rendered inapplicable “by the multi-purpose nature of the flood

control facility . . . .         It is clear the immunity provision . . .

can apply even though a federal project has multiple purposes and

is not intended exclusively for flood control.                 James itself

involved injury to recreational users of a reservoir that also had




     10
          478 U.S. 597 (1986).
     11
          53 F.3d 81 (5th Cir. 1995).
     12
478 U.S. at 599.
     13
53 F.3d at 85 n.13 (quoting 16 U.S.C. § 460d).

                                       8
federal flood control use.”14

     Nevertheless,       neither      James   nor   Boudreau,     in   our   view,

supports governmental immunity on these facts. In James, the Court

ruled     that   the   immunity      provision    covered   two   cases      “where

recreational users of reservoirs were swept through retaining

structures when those structures were opened to release waters in

order to control flooding.”15           The reservoirs were federal flood

control      projects,   and   the    accidents     occurred    when   the    Corps

released water from the reservoirs.              The accident victims drowned

or were injured when they were pulled through drainage structures.

At the time the reservoirs were at flood stage, and the release of

the waters was carried out by the Corps in the course of flood

control operations.16          Finding it “difficult to imagine broader

language” than that found in § 702c, the Court held that the

language of the statute on its face covered the accidents in

issue.17     The Court found it “clear from § 702c’s plain language



        14
         McCarthy v. United States, 850 F.2d 558, 562 (9th Cir.
1988). See also Reese v. South Florida Water Management Dist., 59
F.3d 1128, 1130 (11th Cir. 1995) (holding that § 702c immunity
applies to Lake Okeechobee, a “multi-purpose federal flood control
project”); Zavadil v. United States, 908 F.2d 334, 335-36 (8th Cir.
1990) (holding that § 702c applied because one of the purposes of
the federal water project in issue was flood control and
navigation).
     15
478 U.S. at 599.
     16
          Id. at 599-600.
     17
          Id. at 604.

                                         9
that the terms ‘flood’ and ‘flood waters’ apply to all waters

contained in or carried through a federal flood control project for

purposes of or related to flood control, as well as to waters that

such projects cannot control.”18      It found congressional intent to

extend immunity “to protect the Government from “‘any’ liability

associated with flood control.”19           In response to plaintiffs’

argument     that   the   injuries   were    the   result   of   “alleged

mismanagement of recreational activities wholly unrelated to flood

control,” the Court concluded that “the manner in which to convey

warnings, including the negligent failure to do so, is part of the

‘management’ of a flood control project,” and further that “the

release of the waters . . . was clearly related to flood control.”20



     James, of course, rests on facts very different from those

presented in the pending case.       The injured parties in James were

in the water, and suffered injuries when the Corps released flood

waters as part of its flood control function.       In our view, nothing

in the language or reasoning of James compels us to hold that the

injury here, which occurred on dry land and was due to a condition

unrelated to flood control, is nevertheless an injury “from or by

floods or flood waters.”     In James, the Court held that the terms


     18
          Id. at 605.
     19
          Id. at 608.
     20
          Id. at 610.

                                     10
“flood” and “flood waters” “apply to all waters contained in or

carried through a federal flood control project for purposes of or

related to flood control.”21     By this reasoning all the waters in

Joe Pool Lake might well constitute “flood waters,” whether or not

the lake is at flood stage.       It does not follow that Kennedy’s

injuries were “from or by” such flood waters.         Her injuries were

caused by an electrical cable which was not installed or maintained

by the United States, and which served no flood control purpose

whatsoever. The alleged liability is not, in our view, “associated

with flood control.” or “clearly related to flood control.”22

      We likewise think that our Boudreau decision is factually

distinguishable.      In that case, the plaintiff was boating on a

federal flood control reservoir.     He requested assistance from the

Coast Guard Auxiliary after experiencing engine trouble.               He

claimed that he was injured due to         instructions from the Coast

Guard Auxiliary to lift anchor.23    Quoting language from James that

the   immunity    provision   protects    the   government   from   “‘any’

liability associated with flood control,” and that “the terms

‘flood’ and ‘flood waters’ apply to all waters contained in or

carried through a federal flood control project for purposes of or




      21
           Id. at 605 (emphasis added).
      22
           Id. at 608, 610.
      23
53 F.3d at 82.

                                   11
related to flood control,”24 we held that “there is a sufficient

association between the Coast Guard Auxiliary’s activities and

flood control”25 for the immunity provision to apply. Specifically,

we noted that “the creation of the flood control project resulted

in the [Corps] being responsible for providing water safety patrols

at the lake,” a responsibility contractually assigned to the Coast

Guard Auxiliary; that the injury was related to “the management of

flood waters” because “the injury resulted from a boating accident

on flood control waters involving the Government’s patrol of those

waters;” and that “a boating accident such as this could only occur

on water.”26   This reasoning, and the underlying facts, distinguish

the pending case from Boudreau.    In the pending case, there is no

corresponding association with flood control.      In Boudreau, the

alleged negligent conduct of the government, and the accident

itself, occurred on flood control waters.      The electrical cable

that injured Kennedy had no association with flood control, and the

federal government’s alleged malfeasance or nonfeasance bore no

relation to flood control.

     In this case, the only relation to “flood waters” is that

Kennedy would not have gone to the park but for the existence of

the lake, and that her injury occurred on a patch of land that is


     24
          Id. at 83 & n.5 (quoting James, 478 U.S. at 605, 608)).
     25
          Id. at 84.
     26
          Id. at 85-86 & n.15.

                                  12
within the flood stage pool.       This alleged nexus with flood waters

is, in our view, too attenuated to hold that Kennedy suffered

“damage from or by” such waters under § 702c.

     The United States has cited no authority, nor can we locate

any, for the proposition that an injury occurring on dry land, as

a result of a condition on such land that is wholly unrelated to

flood control, falls within the ambit of § 702c.                 There is

authority to the contrary.     In Fryman v. United States,27 discussed

in Boudreau,28 the Seventh Circuit held that the government was

immune from suit by a plaintiff who was injured when he dived into

a lake created for flood control purposes.         In dicta, the court

rejected     the   notion   that    immunity   should   extend    to   the

circumstances present in our case – an injury on dry land and

unrelated to the management of flood waters:

     James was so broadly written that it cannot be applied
     literally. The “management of a flood control project”
     includes building roads to reach the beaches and hiring
     staff to run the project.    If the Corps of Engineers
     should allow a walrus-sized pothole to swallow tourists’
     cars on the way to the beach, or if a tree-trimmer’s car
     should careen through some picnickers, these injuries
     would be “associated with” flood control. They would
     occur within the boundaries of the project, and but for
     the effort to curtail flooding the injuries would not
     have happened. Yet they would have nothing to do with
     management of flood waters, and it is hard to conceive
     that they are “damage from or by floods or flood waters”




     27
          901 F.2d 79 (7th Cir. 1990).
     28
53 F.3d at 83-85 & nn. 6,8.

                                     13
     within the scope of     § 702c.29

In Cox v. United States,30 the plaintiff was injured when she fell

from a rope swing, hitting her head on dry land.           The swing was

located in a recreational area maintained by the Corps, adjacent to

a reservoir created for flood control purposes.        The plaintiff had

gone to the lake to swim.31        The court concluded that § 702c

immunity was not available to the government, essentially agreeing

with the analysis from Fryman quoted above:

     It is interesting to note that the Fryman court chose to
     illustrate situations where immunity would not apply to
     citing hypothetical scenarios wherein accidents occurred
     on land near, but not in, the water of a flood control
     project.    This Court believes that Fryman properly
     defines the outer limits of Section 702c immunity.32

     Finally, we note that unambiguously extending immunity to the

facts presented here, either at the time of passage of the Act or

in later years, would have been a fairly simple exercise of

legislative drafting. Congress could have extended immunity to all

injuries    occurring   on   property    purchased   for   flood   control

purposes, regardless of the relation of the injury to flood control

activities, and regardless of whether the injury occurred in the

water.    Having chosen instead to limit immunity to “damage from or



     29
          Id. at 81.
     30
          827 F. Supp. 378 (N.D. W. Va. 1992).
     31
          Id. at 379-80.
     32
          Id. at 381.

                                   14
by floods or flood waters at any place,” we are persuaded that the

Act’s immunity provision does not extend to this case.

B.   Remand of State Law Claims

     After dismissing the federal claim against the United States,

the district court granted the City’s               motion to remand the

remaining state law claims to state court.          Kennedy complains that

the district court erred in granting this motion.

     The    district   court   remanded    the   case    under   28   U.S.C. §

1367(c).    This statute provides that a district court may decline

to exercise supplemental jurisdiction over a state law claim if

“the claim raises a novel or complex issue of State law,” or “the

district court has dismissed all claims over which it has original

jurisdiction.33     The district court remanded for both reasons,

explaining:

     The Court, having dismissed all claims against the United
     States of America over which the Court possessed original
     jurisdiction, is of the opinion that remand of the
     remaining pendent [claims] is both authorized and proper.
     The court dismissed all claims over which it had original
     jurisdiction and the remaining claims are claims which
     existed in the Plaintiff’s original complaint in state
     court. The Court determines that the state interests in
     litigating the claims, which raise a novel or complex
     issue of state law, compel the Court to remand the
     remaining claims to be determined in state court.

     We    are   doubtful   that   the   court   would   have    remanded   the

remaining state law claims but for its summary judgment dismissing

the federal claim against the United States, since a partial remand


     33
          28 U.S.C. § 1367(c)(1) & (c)(3).

                                     15
of state claims while the federal claim was still viable would have

necessitated prosecution of Kennedy’s claims in two courts, in a

case where issues of allocation of fault, contribution and/or

indemnity among the defendants appear to favor a resolution of the

claims in a single proceeding.            Further, the suit was remanded

after over two years of litigation in federal court, which included

extensive discovery and the filing of numerous dispositive motions.



     We may review discretionary remands under § 1367.34       Review is

for abuse of discretion.35    “A district court abuses its discretion

if it bases its decision on an erroneous view of the law or on a

clearly erroneous assessment of the evidence.”36       “A district court

by definition abuses its discretion when it makes an error of

law.”37     Because we have held that the district court erroneously

granted summary judgment for the United States, and because its

decision to remand the state law claims was based at least in part

on this summary judgment, we conclude that the court erred in

remanding the state law claims.

                               CONCLUSION


      34
        Doddy v. Oxy USA, Inc., 101 F.3d 448, 455 n.3 (5th Cir.
1996); Thomas v. LTV Corp., 39 F.3d 611, 615-16 (5th Cir. 1994).
     35
           Doddy, 101 F.3d at 455.
     36
          Esmark Apparel, Inc. v. James, 10 F.3d 1156, 1163 (5th Cir.
1994).
     37
           Koon v. United States, 518 U.S. 81, 100 (1996).

                                     16
     For the foregoing reasons, the summary judgment in favor of

the United States and the order remanding the remaining state law

claims are reversed, and we remand this cause to the district court

for further proceedings.

     REVERSED and REMANDED.




                                17